— In a CPLR article 75 proceeding in which petitioner seeks to vacate that part of an arbitration award which determined that employees may not be ordered to *939take a polygraph test, petitioner appeals from a judgment of the Supreme Court, Suffolk County, dated July 25, 1978, which dismissed the petition. Judgment affirmed, with $50 costs and disbursements. A public arbitration panel must consider the criteria established in section 209 (subd 4, par [c], cl v) of the Civil Service Law on both economic and noneconomic issues. Nothing in this record indicates a disregard of such duty. There was a rational basis for the determination reached. Suozzi, J. P., O’Connor, Martuscello and Mangano, JJ., concur.